Citation Nr: 0601397	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle spasm as due 
to undiagnosed illness.

2.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

3.  Entitlement to service connection for skin rash as due to 
undiagnosed illness.

4.  Entitlement to a disability rating greater than 10 
percent for residuals of right wrist injury.

5.  Entitlement to a disability rating greater than 10 
percent for residuals of right metacarpal injury.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that, in his February 2003 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in May 2003, he withdrew that request.

In April 2004, the matter was remanded by the Board.  It is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by muscle spasms.  

2.  The veteran does not have an undiagnosed disability 
manifested by memory loss.
 
3.  The veteran does not have an undiagnosed disability 
manifested by a skin rash. 

4.  The veteran is right-handed.  

5.  The veteran's right wrist disability is not manifested by 
ankylosis.

6.  The veteran's right metacarpal injury is not manifested 
by ankylosis or limitation of motion of the digits of the 
right hand. 




CONCLUSIONS OF LAW

1.  An undiagnosed disability manifested by muscle spasms was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  
  
2.  An undiagnosed disability manifested by memory loss was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

3.  An undiagnosed disability manifested by a skin rash was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

4.  The criteria for a rating higher than 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5215 (2005).

5.  The criteria for an increased rating for the veteran's 
right metacarpal injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002), 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's service medical records (SMR's); the appellant's 
contentions; lay statements; VA treatment records; VA 
examination reports; and, private medical reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases which 
are subject to presumptive service connection, if manifested 
to a degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board reiterates that the veteran has asserted that the 
claims on appeal are a result of his service in the Persian 
Gulf.  In this regard, the veteran's DD Form 214 does not 
indicate specific dates of service in the Southwest Asia 
Theater of operations, but does reflect that he had over two 
and a half years of foreign service and received, in part, 
the Southwest Asia Service medal and Saudi Arabia Kuwait 
Liberation Medal.  


The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

The relevant medical evidence includes the veteran's service 
medical records, which are negative for any complaints of, or 
treatment for, muscle spasms, memory loss, or a skin rash.  
It is noted, though, that the veteran was placed on a shaving 
profile; it was indicated that he would get bumps when 
shaving.

As for the post-service medical evidence, medical reports 
dated in 1998 note complaints of right leg swelling and a 
diagnosis of probable deep vein thrombosis of the right calf 
was listed.

A Persian Gulf Registry Code Sheet listed diagnoses of 
recurrent headaches and occasional bilateral knee pain 
(undetermined).  In a January 2001 Persian Gulf Veterans 
physical examination report, it was stated that there were no 
abnormal musculoskeletal findings at the time of the 
examination.  It was also stated that the veteran had no skin 
abnormalities.   
  
In a March 2002 statement, the veteran stated that he is 
awakened at night by muscle spasms.  He also indicated that 
he had begun to notice memory problems.  Additionally, he 
reported occasionally getting rashes on different parts of 
his body.    

An April 2002 VA examination report stated that, regarding 
the skin, inspection of all body surfaces failed to disclose 
any evidence of abnormalities except for a slight 
hyperpigmentation around the cervical region.  The veteran's 
skin was dry and with good turgor.  The examiner stated that 
the most that one could surmise was that the veteran had 
intermittent flare-ups of tinea versicolor, especially since 
he had some episodes of night sweats.  No muscle spasms were 
noted.  Under the listed diagnoses, the examiner stated that 
a skin rash was not found.   

A May 2002 VA examination report stated, upon mental status 
examination, that the veteran's memory seemed to be preserved 
for remote and recent events on gross examination.  It was 
stated that he remembered three words out of three in five 
minutes and the veteran was able to name about nine 
presidents and was well-aware of current events.  

A May 2003 VA progress note stated that the veteran had no 
skin rashes.  

A May 5, 2004 VA progress note stated that the veteran 
complained of muscle spasms in the right leg.  Another 
progress note of the same date stated that, upon physical 
examination, the veteran did not have a skin rash.  

In a February 2005 statement, the veteran stated that he gets 
rashes on his neck as often as five times a year and that 
these rashes cause his skin to discolor.  
 
				A.  Muscle Spasms

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although a May 5, 2004 VA progress note stated that the 
veteran complained of muscle spasms in the right leg, the 
objective evidence of record does not reflect that the 
veteran suffers from muscle spasms.  As such, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for muscle spasms must 
be denied.
 
The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				B.  Memory Loss

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The objective evidence of record does not reflect that the 
veteran suffers from memory loss.  In this regard, the Board 
reiterates that the May 2002 VA examination report stated 
that the veteran's memory seemed to be preserved for remote 
and recent events on gross examination.  It was also stated 
that he remembered three words out of three in five minutes 
and that the veteran was able to name about nine presidents 
and was well-aware of current events.  As such, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  A claim for service connection for a 
disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
memory loss must be denied.
 
The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				C.  Skin Rash

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The objective evidence of record does not reflect that the 
veteran suffers from skin rashes.  In this regard, the Board 
notes the January 2001 Persian Gulf Veterans physical 
examination report, in which it was stated that the veteran 
had no skin abnormalities.  Additionally, the April 2002 VA 
examination report stated that inspection of all body 
surfaces failed to disclose any evidence of abnormalities 
except for a slight hyperpigmentation around the cervical 
region.  The veteran's skin was dry and with good turgor.  
The examiner stated that the most that one could surmise was 
that the veteran had intermittent flare-ups of tinea 
versicolor, especially since he had some episodes of night 
sweats.  Under the listed diagnoses, the examiner stated that 
a skin rash was not found.  More recently, a May 2003 VA 
progress note stated that the veteran had no skin rashes and 
a May 5, 2004 VA progress note stated that the veteran did 
not have a skin rash.  As such, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  A claim for 
service connection for a disability must be accompanied by 
medical evidence that establishes that the claimant currently 
has the claimed disability.  Absent proof of a present 
disability there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the veteran's claim of entitlement to 
service connection for a skin rash must be denied.
 
The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The normal range of the wrist is 0 degrees to 70 degrees of 
dorsiflexion, 0 degrees to 80 degrees of palmar flexion, 0 
degrees to 45 degrees of ulnar deviation, and 0 degrees to 20 
degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I 
(2005).    

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (2005).

The relevant medical evidence includes an April 2002 VA 
examination report, which stated that the veteran's right 
wrist had radial deviation of 25 degrees and ulnar deviation 
of 40 degrees.  Dorsiflexion was 60 degrees and palmar 
flexion was 55 degrees.  There was only a slight tenderness 
elicited on applying digit pressure to the snuff box of the 
right wrist, which the examiner stated was suggestive of a 
mild de Quervain's syndrome.  There was no atrophy of the 
intrinsic muscles of either hand and there was no atrophy of 
the thenar or hypothenar musculature.  There was good grip 
strength; wrist strength was about 5/5 bilaterally.  Also, 
there was normal abduction of the digits of both hands.  The 
digits could be flexed at the interphalangeal and 
metacarpophalangeal joints in a normal fashion.  The examiner 
stated that there were no deformities of the digits.  Post-
traumatic periodic de Quervain's syndrome of the right wrist 
was diagnosed.  

A report of May 2002 right wrist X-rays stated that there was 
no evidence of fracture or dislocation.  The impression was 
negative right wrist series.  

A May 5, 2004 VA progress note reported that, upon physical 
examination, the right wrist had a normal range of motion, no 
reproducible pain, and a 2+ radial pulse.  The impression was 
right wrist pain. secondary to early degenerative joint 
disease from trauma status post fracture, with normal range 
of motion and no evidence of carpal tunnel syndrome on 
examination.  

A June 2004 VA progress note stated that the veteran was 
right-hand dominant.  Range of motion was listed as 30 
degrees of radial deviation, 30 degrees of ulnar deviation, 
28 degrees of extension (dorsiflexion), and 40 degrees of 
palmar flexion.  

An August 2004 VA report of right wrist X-rays stated that no 
abnormalities were present in the soft tissues, bony 
structures, or joint spaces.   

				A.  Right Wrist 

The evidence of record shows that the appellant is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairments of the wrist.  Under 
Diagnostic Code (DC) 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215 
(2005).  The veteran's right wrist disability is, indeed, 
rated as 10 percent disabling.  
  
Under DC 5214, a 50 percent rating is assigned for ankylosis 
of the major wrist when ankylosis is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major 
wrist when there is ankylosis in any other position except 
favorable.  A 30 percent rating is assigned for ankylosis of 
the major wrist that is favorable in 20 degrees to 30 degrees 
dorsiflexion.  Note: Extremely unfavorable ankylosis will be 
rated as loss of use of the hands under DC 5125.  38 C.F.R. § 
4.71a, DC 5214 (2005).

Here, the objective evidence of record does not show that the 
veteran's right wrist disability is manifested by ankylosis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for his right wrist disability.  As 
discussed supra, a schedular rating in excess of 10 percent 
is available only where it is shown that there is ankylosis 
of the wrist, and there is no evidence of record which 
establishes that the veteran's right wrist is ankylosed.  
Thus, a rating higher than 10 percent is not warranted and 
the veteran's claim must be denied.  

Since the veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, 
supra.    

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board notes that the record does not reflect any periods of 
hospitalization because of the veteran's service-connected 
right wrist disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, the Board notes that the claims folder does contain 
statements submitted from two of the veteran's supervisors at 
work indicating his wrist disability affects his performance 
of his job duties; one states that it led the supervisor to 
remove the veteran from an "extra assignment."  However, it 
is not shown that the veteran has suffered from marked 
interference with his employment due to his right wrist 
disability.  For instance, there is no evidence that the 
veteran has missed work due to his disability and it is noted 
that the record indicates that he has been employed as 
correctional officer for several years.  Thus, the record 
does not present an exceptional case where his currently 
assigned evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's right wrist 
disability warrants no higher than a 10 percent rating.  As 
the preponderance of the evidence is against her increased 
rating claim, the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  Accordingly, the 
claim must be denied.

				B.  Right Metacarpal	

The veteran's service-connected residuals of a right 
metacarpal injury is rated as 10 percent disabling under DC 
5010.  The Board notes that DC 5010, traumatic arthritis, 
directs that the evaluation be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.   

Amendments to the rating schedule that became effective on 
August 26, 2002, changed the criteria for rating disabilities 
of the fingers (except for amputations).  See 67 Fed. Reg. 
48,784 (July 26, 2002).  Although the actual rating for 
favorable or unfavorable ankylosis of the index finger of 
either hand did not change with the amendments to rating 
schedule that became effective on August 26, 2002, see 38 
C.F.R. § 4.71a, DC 5225 (effective August 26, 2002), the 
definition of ankylosis and the criteria by which finger 
impairment is evaluated have been elaborated and some changes 
have been made.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

Under the old rating criteria, with only one joint of a digit 
ankylosed or limited in its motion, the determination was be 
made on the basis of whether motion was possible to within 2 
inches of the median transverse fold of the palm; when so 
possible, the rating was to be for favorable ankylosis, 
otherwise unfavorable.  Limitation of motion of less than 1 
inch in either direction was not considered disabling.  38 
C.F.R. § 4.71a (as in effect prior to August 26, 2002).  

Effective August 26, 2002, Diagnostic Codes pertaining to 
limitation of motion of the thumb (DC 5228), the index or 
long finger (DC 5229), and the ring or little finger (DC 
5230) were added.  

However, the changes to the rating criteria do not have a 
material effect in this case.  In this regard, the Board 
emphasizes that the objective evidence of record fails to 
show either ankylosis or limitation of motion of any of the 
digits of the right hand.  For example, the April 2002 VA 
examination report stated that there was no atrophy of the 
intrinsic muscles of either hand and there was no atrophy of 
the thenar or hypothenar musculature.  There was good grip 
strength and there was normal abduction of the digits of both 
hands; the digits could be flexed at the interphalangeal and 
metacarpophalangeal joints in a normal fashion.  The examiner 
stated that there were no deformities of the digits.  

There is therefore no basis for a compensable rating for 
ankylosis or limitation of motion of the digits under the 
rating criteria as in effect prior to or after August 26, 
2002.  Concomitantly, disability sufficiently severe to 
equate to amputation of the index finger under the rating 
schedule is not demonstrated.  Moreover, the Board finds that 
the objective evidence does not show that the veteran's right 
index finger has limitation of motion warranting a 
compensable rating even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.      

As has been discussed supra, the veteran's right metacarpal 
disability is rated as 10 percent disabling under DC 5010.  
In order for a 20 percent rating to be warranted for 
arthritis there must be X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Such is not 
illustrated by the objective evidence of record.  Therefore, 
the veteran's claim must be denied.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board notes that the record does not reflect any periods of 
hospitalization because of the veteran's service-connected 
right metacarpal disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, the Board notes that the claims folder does contain 
statements submitted from two of the veteran's supervisors at 
work indicating his wrist disability affects his performance 
of his job duties; one states that it led the supervisor to 
remove the veteran from an "extra assignment."  However, it 
is not shown that the veteran has suffered from marked 
interference with his employment due to his right metacarpal 
disability.  For instance, there is no evidence that the 
veteran has missed work due to his disability and it is noted 
that the record indicates that he has been employed as 
correctional officer for several years.  Thus, the record 
does not present an exceptional case where his currently 
assigned evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2001 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection for a disability 
due to an undiagnosed illness suffered by a veteran of the 
Persian Gulf War.  In January 2002, the RO sent another 
letter to the veteran informing him of what the evidence 
needed to show in order to establish entitlement to service 
connection for a disability due to an undiagnosed illness.  A 
March 2002 letter informed the veteran that, in order to 
establish entitlement to increased ratings for his service-
connected right wrist and right metacarpal disabilities, the 
evidence needed to show that the disabilities had worsened.  
May 2004, October 2004, and March 2005 letters each informed 
the veteran of what the evidence needed to show in order to 
both establish entitlement to service connection and 
establish entitlement to an increased rating.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2004, October 2004, and March 2005 letters each 
informed the veteran that that VA's duty to assist included 
developing for all relevant records from any federal agency 
(to include military records, VA medical records, or Social 
Security Administration records), and making reasonable 
efforts to get relevant records not held by a federal agency 
(to include from state or local governments, private doctors 
and hospitals, or current or former employers).  The letters 
also informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claim.    
     
In addition, the January 2003 statement of the case (SOC) and 
September 2005 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 and October 2004 VCAA notice letters sent 
to the veteran specifically requested that the veteran inform 
VA of any evidence or information that he thought would 
support his appeal.  The letter further stated that if any 
such evidence was in his possession, he was to send it to VA.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the SOC and SSOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letters, combined with the SOC and SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board stresses that both private and VA treatment records 
have been obtained, and the veteran was afforded VA 
examinations in 2002.  Therefore, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.




ORDER

Service connection for muscle spasm as due to undiagnosed 
illness is denied.

Service connection for memory loss as due to undiagnosed 
illness is denied.

Service connection for a skin rash as due to undiagnosed 
illness is denied.

An increased rating for residuals of right wrist injury is 
denied.

An increased rating for residuals of right metacarpal injury 
is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


